Citation Nr: 1507765	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-30 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 through June 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In December 2013, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The service-connected bilateral hearing loss disability is not shown to be productive of worse than Level I hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  In April and May 2011, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was further advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The notice also provided information as to how VA assigns disability ratings and effective dates.  The Board notes that the claim for an increase is a "downstream" issue in that it arose following the initial grant of service connection.  The claim was most recently readjudicated in the April 2014 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and lay statements from the Veteran.  The Veteran was also provided VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in further detail below, the matters in this case does not show a need for staged ratings.

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

In this case, the record reflects that the Veteran underwent a VA audiological examination in August 2012 that yielded the following results:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
15
45
LEFT
25
25
20
45



The speech discrimination scores were 100 percent for both ears.  The average puretone threshold was 28 decibels in the right ear and 29 decibels in the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a noncompensable evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The earlier VA examinations performed in April 2011, June 2011, and December 2011 also show findings that did not warrant the assignment of a compensable rating for the service-connected bilateral hearing loss disability. 

Hence, the VA examination hearing test results from August 2012 are considered to provide the best evidence of the severity of the service-connected bilateral hearing loss disability.

The Board notes we have carefully considered the Veteran's contentions.  He has reported that his hearing loss causes social and family issues because it is difficult for him to carry on conversations.  He has reported difficulty hearing especially in public places with background noise.  The Veteran is certainly competent to describe his hearing difficulties.  However, his assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his hearing loss warrants a higher evaluation, he is not a licensed practitioner and is not competent to establish the specific degree of auditory acuity.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings on audiological evaluation in August 2012 are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for bilateral hearing loss disability, and the claim must be denied.

The Board has also considered whether this issue should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this issue does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Accordingly, referral for consideration of an extraschedular rating is not indicated.



ORDER

An increased, compensable rating for the service-connected bilateral hearing loss disability is denied.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


